                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

REV. RODERICK T. NEAL                                                                  PLAINTIFF

v.                                Case No. 5:18-cv-00314-KGB

THE PAPER TIGERS, INC.                                                               DEFENDANT

                                              ORDER

       Before the Court is the parties’ joint stipulation for voluntary dismissal (Dkt. No. 12). The

stipulation represents that plaintiff Roderick Neal stated that he wanted this case terminated (Id.,

at 1). Both parties have signed the stipulation (Id., at 2). Accordingly, the stipulation accords with

the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the joint stipulation for voluntary dismissal (Dkt.

No. 12). As the stipulation does not specify whether the dismissal is with or without prejudice,

the Court dismisses without prejudice the action. Fed. R. Civ. P. 41(a)(B) (“Unless the notice or

stipulation states otherwise, the dismissal is without prejudice.”).

       So ordered this 30th day of May 2019.


                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
